OPINION OF THE COURT
Per Curiam.
The Grievance Committee for the Tenth Judicial District served the respondent with a petition, dated February 9, 2005, containing one charge of professional misconduct based upon her conviction of criminal facilitation in the fourth degree, in violation of Penal Law § 115.00, a class A misdemeanor.
In her affidavit of resignation submitted on November 7, 2005, the respondent admitted that she was indicted by a Queens County grand jury under three separate indictments, two of which were dismissed on motion. The remaining indictment charged the respondent with enterprise corruption. After extensive negotiations, she reached a plea agreement with the office of the Queens County District Attorney, which was approved by the Honorable Richard L. Buchter. The plea agreement required the respondent to plead guilty to the misdemeanor of criminal facilitation in the fourth degree; to state under oath that at the time of her plea, she prepared a closing statement that permitted another person to commit forgery of a public record, which constituted a felony; that she pay $50,000 in restitution; and that she resign from the bar.
The respondent acknowledged that she was previously the subject of an investigation by the Grievance Committee which has been stayed until the present time. Based upon her agreement with the Court and cognizant of the investigation which will be conducted by the Grievance Committee into allegations of professional misconduct against her, the respondent has resubmitted her resignation.
The respondent avers that she has paid the full amount of restitution set forth in the plea agreement. She notes that her resignation is freely and voluntarily rendered and that she has not been subject to coercion or duress by anyone. She has discussed her decision to resign with her attorney, as well as with other persons whose advice and counsel she respects. The respondent acknowledges that she is fully aware of the implica*79tions of submitting her resignation, including being barred by Judiciary Law § 90 and the Court rules from seeking reinstatement for at least seven years.
Her resignation is submitted subject to any application which could be made by the Grievance Committee to direct that she make restitution and reimburse the Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a). The respondent acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against her, and she specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee urges acceptance of the respondent’s newly-proffered resignation.
Inasmuch as the proffered resignation now comports with all pertinent Court rules, it is accepted, and, effective immediately, the respondent is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law.
The previously authorized disciplinary proceeding against the respondent is discontinued in light of her resignation.
Prudenti, P.J., Florio, H. Miller, Schmidt and Cozier, JJ., concur.
Ordered that the resignation of Sonya Moody Barksdale, admitted as Sonya G. Moody Barksdale, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Sonya Moody Barksdale, admitted as Sonya G. Moody Barksdale, is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Sonya Moody Barksdale, admitted as Sonya G. Moody Barksdale, shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Sonya Moody Barksdale, admitted as Sonya G. Moody Barksdale, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
*80Ordered that if Sonya Moody Barksdale, admitted as Sonya G. Moody Barksdale, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f); and it is further,
Ordered that the disciplinary proceeding authorized by decision and order on motion of this Court dated January 3, 2005, is discontinued.